UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1865



EDGAR FLEMMING,

                                              Plaintiff - Appellant,

          versus


J. BRYANT DIEHL, Chief of South Carolina De-
partment of Corrections Canteen Branch; REPUB-
LIC TOBACCO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-99-2691-3-18BC)


Submitted:   October 12, 2000             Decided:   October 18, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edgar Flemming, Appellant Pro Se. Terry B. Millar, Rock Hill, South
Carolina; Thomas Frank Dougall, BOWERS, ORR & DOUGALL, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edgar Flemming appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Flemming v. Diehl, No. CA-99-2691-3-18BC (D.S.C. May 18, 2000). We

further deny Flemming’s motion for the appointment of counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2